Citation Nr: 0528907	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  01-04 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals of traumatic synovitis of the right knee.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a herniated disc at L4-5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1969 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Boston, Massachusetts 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which increased the veteran's rating to 20 percent for 
residuals of traumatic synovitis of the right knee and 
continued the veteran's rating of 10 percent for a low back 
disability.  The veteran requests higher ratings.

In November 2004, the Board remanded the veteran's case to 
the RO for further development.  The case was returned to the 
Board in September 2005.

In a letter dated May 25, 2005, the veteran and his 
representative were informed that remand development had been 
completed, and the file was being returned to the Board.  On 
May 26, 2005, the veteran's representative received 
additional evidence.  In turn, the evidence was sent to the 
Board, and was received on September 8, 2005.  Pursuant to VA 
regulations, "An appellant and his or her representative, if 
any, will be granted a period of 90 days following the 
mailing of notice to them that an appeal has been certified 
to the Board for appellate review and that the appellate 
record has been transferred to the Board, or until the date 
the appellate decision is promulgated by the Board of 
Veterans' Appeals, whichever comes first, during which they 
may submit . . .additional evidence."  Following expiration 
of that time period, "the Board of Veterans' Appeals will 
not accept . . . additional evidence except when the 
appellant demonstrates on motion that there was good cause 
for the delay."  38 C.F.R. § 20.1304(a)(b).  In the present 
case, the evidence was submitted to VA after the expiration 
of the 90-day period, and was not accompanied by any motion 
showing good cause for the tardiness of the submission.  It 
will not be accepted or considered by the Board in this 
decision.




FINDINGS OF FACT

1.  Residuals of traumatic synovitis of the right knee are 
manifested by mild effusion, torn menisci, weakness, lack of 
endurance, full range of motion in flexion and extension, and 
stable ligaments.

2.  Residuals of a herniated disc at L4-5 are manifested by 
muscle spasm; radiation of pain to lower extremities; slight 
kyphosis; range of motion of the lumbar spine in flexion to 
85 degrees, extension to 25 degrees, right lateral flexion to 
35 degrees, left lateral flexion to 35 degrees, right 
rotation to 30 degrees and left rotation to 20 degrees; and 
mild degenerative changes.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of traumatic synovitis of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5257, 5260, 5261 (2004).

2.  The criteria for an evaluation of 20 percent for 
residuals of a herniated disc at L4-5 have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5292, 5293, 5295 (2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).
 
The Board notes that a substantially complete claim for an 
increased rating for a right knee disability was received in 
March 2000, prior to the enactment of the VCAA.  A 
substantially complete claim for an increased rating for the 
veteran's low back disability was received in June 2002.

An RO letter dated in January 2005, after the original 
adjudication of the claims, provided the veteran the notice 
required under the VCAA and the implementing regulations.  In 
the January 2005 letter, VA notified the veteran of his 
responsibility to submit evidence that showed that his 
conditions were worse or had increased in severity.  This 
letter informed the veteran of what evidence was necessary to 
substantiate claims for increased ratings.  The letter also 
suggested that he submit any evidence in his possession.  By 
this letter, the veteran was notified of what evidence, if 
any, was necessary to substantiate his claims and it 
indicated which portion of that evidence the veteran was 
responsible for sending to VA and which portion of that 
evidence VA would attempt to obtain on behalf of the veteran.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim, he is familiar 
with the law and regulations pertaining to his claim, he does 
not dispute any of the material facts pertaining to his 
claim, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claim.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a claimant 
cannot conceivably result in any disposition of the appeal 
other than affirmance of the Board decision").  Based on the 
above, the Board concludes that the defect in the timing of 
the VCAA notice is harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning 
blind adherence in the face of overwhelming evidence in 
support of the result of a particular case, such adherence 
will result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Therefore, to decide the appeal would not be prejudicial 
error to the veteran.

Additionally, the February 2001 and August 2004 statements of 
the case and January 2002, August 2003, and March 2005 
supplemental statements of the case provided guidance 
regarding the evidence necessary to substantiate his claim.  
The November 2004 Board remand also provided guidance to the 
veteran.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.


Legal Criteria

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.10 (2004).

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, (see 38 
C.F.R. §§ 4.2, 4.41 (2004)), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell 
v. West, 13 Vet. App. 31 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2004).


Right Knee Disability

The veteran asserts that his right knee disability has 
increased in severity and he continues to lose work because 
of the pain.

A March 2000 VA outpatient medical record shows that the 
veteran complained that occasionally his knee gave out.  The 
diagnosis was marked degenerative osteoarthritis of the knee.  
An April 2000 VA X-ray of the veteran's bilateral knees show 
that his knees were normal.

In June 2000, the veteran underwent a VA fee basis 
examination wherein he stated that he experienced pain with 
less and less amounts of physical activity and by the end of 
the day, his pain became significantly worse.  Physical 
examination of the right knee revealed crepitus of the knee 
with a full range of motion.  X-rays revealed early knee 
osteoarthritis and apparent thickening of the patellar 
tendons suggesting tendonitis.  The diagnosis was status post 
right knee injury.

An August 2000 private medical record from J.B, M.D. reveals 
that the veteran had significant patellofemoral crepitus, 
positive apprehension test, mild effusion and synovitis in 
the right knee.  His pain was localized anteromedially and 
anterolaterally just inferior to the patella.  The diagnosis 
was patellar chondromalacia and synovitis.

In March 2001, the veteran underwent a VA examination.  He 
reported that when he walked for a distance or climbed 
ladders, he developed a limp.  He had recurrent episodes of 
giving way, and was not able to squat or kneel.  Physical 
examination of the right knee revealed tenderness along 
medial joint line.  There was full range of motion 
accompanied by a loud cracking and snapping noise.  The 
McMurray's test, used to evaluate a meniscus injury, was 
strongly positive.  The ligaments were stable.  The diagnoses 
were internal derangement of both knees and torn medial 
menisci bilaterally.  The examiner noted that the range of 
motion could be decreased by up to 50 percent during a flare-
up or during over-use.  During examination of the spine, the 
examiner noted that the veteran did not use crutches, a 
brace, or a cane to ambulate.

In the veteran's May 2001 substantive appeal, he argued that 
the RO did not evaluation his right knee based on functional 
loss.

In a May 2001 note to the Decision Review Officer (DRO), the 
veteran's representative averred that the veteran missed one 
day of work per month because of pain, weakness, and lack of 
endurance.  Based on increased functional loss, he argued 
that 20 percent was warranted for the right knee disability.

In a January 2002 rating decision, the RO increased the 
veteran's evaluation for his right knee disability to 20 
percent.

In June 2003, the veteran underwent a VA examination.  He 
stated that he had difficulty walking more than a half-mile 
and also had difficulty sitting for long periods of time 
secondary to pain and stiffness.  It was also difficult for 
him to stand after sitting for a while.  He used a cane for 
support while standing.  Physical examination revealed slight 
swelling of the right knee that was not focal, or in a 
localized area, but diffuse, or disseminated throughout the 
knee.  Range of motion of the right knee in flexion was to 
140 degrees and he had pain at the extremes but not in the 
middle of tenderness arc.  Range of motion in extension was 
to zero degrees.  He had no pain at the extreme of motion in 
extension.  The range of motion at the joint was additionally 
limited by pain and fatigue.  He was unable to weight bear 
for long periods of time.  There was weakness on the right.  
He had lack of endurance in the right knee and no 
incoordination.  There was no ankylosis of the knee joints.  
The right knee showed a probable joint diffusion.  Bilateral 
Drawer and McMurray's tests were normal on the day of 
examination.  The diagnosis was bilateral knee 
osteoarthritis.



Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 pct is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, rate as below:
With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations
20
With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004).

Formula for Rating the Knee Based on Range of Motion:
5260
Leg, limitation of flexion of:

Flexion limited to 
15°
30

Flexion limited to 
30°
20

Flexion limited to 
45°
10

Flexion limited to 
60° 
0
38 C.F.R. § 4.71a, Diagnostic Code 5260
5261
Leg, limitation of extension of:

Extension limited 
to 45°  
50

Extension limited 
to 30°
40

Extension limited 
to 20°
30

Extension limited 
to 15°
20

Extension limited 
to 10°
10

Extension limited 
to 5°
0
38 C.F.R. § 4.71a, Diagnostic Codes 5261 (2004).

525
8
Cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the 
joint
2
0
38 C.F.R. § 4.71a, Diagnostic Code 5258.

After careful review of the evidence of record, the Board 
finds that the veteran's right knee disability does not 
warrant an evaluation in excess of 20 percent.  As such, the 
Board notes that the veteran has arthritis of his right knee.  
Using the rating criteria for arthritis of the joint, this 
disability is rated based on limitation of motion of the 
knee.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004).  
According to the medical evidence of record, the veteran has 
a full range of motion of the right knee.  The March 2001 VA 
examiner noted that the veteran's range of motion would be 
decreased by up to 50 percent during a flare-up or during 
exercise.  This would create a limitation of motion of the 
knee in flexion to 70 degrees.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2004), which gives the criteria for 
limitation of motion of the knee in flexion, the veteran's 
limitation of motion of the knee would be noncompensable, as 
he would need a limitation of motion of the knee in flexion 
to 60 degrees or less to be compensable under this diagnostic 
code.  The medical evidence of record also does not show a 
limitation of motion of the right knee in extension that 
would be compensable under 38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2004), as the veteran is shown to have a full range of 
motion in extension.  Hence, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2004), the veteran would only be 
allowed a 10 percent evaluation for his arthritis based on 
limitation of motion shown by painful motion.

However, in the March 2001 VA examination report, the veteran 
was shown to have a meniscus injury, or injury to his 
cartilage.  In addition, in August 2000, he was shown to have 
mild effusion in the joint.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5258 (2004), the veteran is allowed a 20 
percent evaluation for dislocated semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint.  The veteran has continued to assert that he has pain 
in his knee with or without physical activity.  Hence, as he 
is found to have mild effusion and pain in the knee, a 20 
percent evaluation is warranted for his right knee 
disability.  Using Diagnostic Code 5258 yields the veteran a 
higher rating for his right knee disability than using 
Diagnostic Code 5003 for his arthritis; therefore, this 
Diagnostic Code will be used to evaluate the veteran's right 
knee disability as 20 percent disabling.

In a precedent opinion, VA's General Counsel held that a 
veteran who has arthritis and instability in his knee may 
receive separate ratings under Diagnostic Codes 5003 and 
5257.  See VAOPGCPREC 23-97 (July 1, 1997).  However, VA's 
General Counsel has since held that separate ratings are only 
warranted in these types of cases when the veteran has 
limitation of motion in his knee to at least meet the 
criteria for a zero-percent rating under Codes 5260 or 5261, 
or (consistent with DeLuca v. Brown, 8 Vet. App. at 204-7 and 
38 C.F.R. §§ 4.45 and 4.59) where there is probative evidence 
showing he experiences painful motion attributable to his 
arthritis.  See VAOPGCPREC 9-98 (Aug. 14, 1998).  In this 
case, the objective medical findings of record show that the 
veteran has no dislocation or subluxation, and no instability 
of the right knee.  Therefore, an additional rating using 
38 C.F.R. § 4.71a, DC 5257 (2004) is not applicable.  In 
addition, the veteran's right knee disability does not 
warrant a rating in excess of 20 percent because he was not 
found to have ankylosis of the knee.  Therefore, an 
evaluation in excess of 20 percent for his right knee 
disability is not warranted.


Low Back Disability

In January 2002, the RO granted the veteran service 
connection for residuals of a herniated disc, L4-5 as 
secondary to the veteran's service-connected right knee 
disability.  The RO awarded the veteran a 10 percent rating 
for this disability.

In June 2002, the veteran submitted a claim for an increased 
rating for his low back disability.  He argued that he 
experienced increased pain and lack of mobility in his day-
to-day functions.  He required increased pain medication and 
continued to lose time from work.

A July 2002 private medical record from J.B., M.D. shows that 
the veteran reported having frequent paresthesias and 
tingling in the lower extremities.  He could not sit for more 
than one-half hour at a time without numbness in his legs.  
He denied bowel or bladder incontinence.  Physical 
examination revealed significant spasm of the low back with 
flattening of the lumbar lordosis.  The veteran had very poor 
flexion in rotation and lateral bending.  He had positive 
valsalva and tight hamstrings bilaterally.  Deep tendon 
reflexes were normal and symmetrical, and sensation was 
normal.  He had good strength of all major muscle groups and 
normal reflexes.  The diagnoses relating to the low back were 
lumbar discogenic disease, lumbar radiculopathy, bilateral 
foraminal stenosis, lumbar myofascial syndrome, and 
myofascial syndrome of the lumbar spine to the upper thoracic 
region with resulting double crush syndrome.  The examiner 
noted that the veteran was totally and permanently disabled 
for any substantial gainful employment.

A VA X-ray of the spine conducted in June 2003 revealed that 
the veteran had no evidence of fracture or dislocation but 
had minimal degenerative changes with end-plate osteophytes.

In June 2003, the veteran underwent a VA fee basis 
examination wherein he reported having numbness in his toes 
at times, on the right side more than the left and had been 
using a cane for many years.  Physical examination revealed 
his posture to be abnormal.  The musculoskeletal examination 
posture was abnormal.  He had some slight hunching over or 
slight kyphosis.  His gait was abnormal.  Length from the 
superior iliac spine to the medial malleolus on the right was 
21.1 cm and the left was 20.5 cm.  His feet showed abnormal 
weight bearing signs.  The veteran had radiation of pain on 
movement of his lumbar spine that went from the right aspect 
of his lateral hip into the inner thigh down to the medial 
knee and then out again into the lateral calf and down to his 
foot.  He had muscle spasm on peri-lumbar sacral area 
diffusely as well as up into his thoracic area.  He had no 
tenderness in the lumbar spine.  Straight leg raising was 
negative on the right and left in terms of discreet sciatica 
that is typically found.  He did have a pain on right leg 
raising that went from the outer thigh into the medial knee 
and the lateral calf.  He had signs of radiculopathy on both 
sides but the right was greater than the left.  Lumbar spine 
range of motion in flexion was to 85 degrees with no pain.  
Extension was to 25 degrees with pain between 20 and 25 
degrees.  Right lateral flexion was to 35 degrees with pain 
at 35 degrees.  Left lateral flexion was to 35 degrees with 
pain at 35 degrees.  Right rotation was to 30 degrees with 
pain at 30 degrees and left rotation was to 20 degrees with 
marked pain at 30 degrees.  Range of motion was additionally 
limited by pain, but no fatigue, weakness, lack of endurance 
or incoordination.  No ankylosis of the spine was seen, 
although he did have a moderate level of scoliosis.  X-rays 
showed mild degenerative changes in the lumbosacral spine.  
The diagnosis was lumbosacral spine degenerative joint 
disease.  The examiner noted that the veteran was pushing 
himself to continue his activities of daily living and work 
although it was more than likely that he would not be able to 
continue doing this for much longer.  The degeneration was 
only going to get worse.

The Court has held that where the law or regulations 
governing a claim are changed while the claim is pending, the 
version most favorable to the claimant applies (from the 
effective date of the change), absent congressional intent to 
the contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); 38 U.S.C.A. § 5110(g) (West 2002).  In deciding such 
a case, the Board must determine whether the previous or 
revised version is more favorable to the veteran.  However, 
if the revised version is more favorable, the retroactive 
reach of that regulation can be no earlier than the effective 
date of the change, and the Board must apply only the earlier 
version of the regulation for the period prior to the 
effective date of the change.  38 U.S.C.A. § 5110(g) (West 
2002); VAOPGCPREC 3-2000 (2000).

Intervertebral Disc Syndrome

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased 
disc, little intermittent relief
6
0
Severe; recurring attacks, with intermittent relief
4
0
Moderate; recurring attacks
2
0
Mild
1
0
Postoperative, cured
0
38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior to September 
23, 2002)

Lumbosacral Strain

Severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion
40
With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing 
position
20
With characteristic pain on motion
10
With slight subjective symptoms only
0
38 C.F.R. § 4.71a, Diagnostic Code 5295 (prior to September 
26, 2003).


5292 Spine, limitation of motion of, lumbar:
Severe
40
Moderate
20
Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5292 (prior to September 
26, 2003). 

5293
Intervertebral disc syndrome:
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months....

60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months....

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months.......

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months......

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 
23, 2002)

Effective September 26, 2003, VA amended the rating criteria 
applicable to the diseases and injuries of the spine under 38 
C.F.R. § 4.71a, including the criteria for rating 
intervertebral disc syndrome.  See 68 Fed. Reg. 51,454 
(August 27, 2003).  In addition to renumbering the diagnostic 
codes, it also provides a new "General Rating Formula for 
Diseases and Injuries of the Spine," under which it is 
contemplated that all spine disabilities, with the possible 
exception of intervertebral disc syndrome (IVDS), are to be 
rated.  

The September 2003 regulatory amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes): 
Rating
With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease.  

Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 
15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 
30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  
 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  
 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.  
 
Note: (4) Round each range of motion measurement to the 
nearest five degrees. 
 
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 
 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004).


Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
5243
Intervertebral disc syndrome
Rating

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks 
during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks 
during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10

Note (1): For purposes of evaluations under 
diagnostic code 5243, an incapacitating episode 
is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a 
physician. 

Note (2): If intervertebral disc syndrome is 
present in more than one spinal segment, provided 
that the effects in each spinal segment are 
clearly distinct, evaluate each segment on the 
basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries 
of the Spine, whichever method results in a 
higher evaluation for that segment. 


38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004).

 


 

 

38 C.F.R. § 4.71, Plate V (2004)

Using the rating criteria in effect prior to September 23, 
2002 for intervertebral disc syndrome, the veteran's low back 
disability would warrant a 20 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).  The Board notes that 
the veteran was found to have muscle spasm in his low back.  
In addition, although the June 2003 VA examiner found a full 
range of motion of the lumbar spine in bilateral lateral 
flexion and bilateral rotation, the July 2002 private 
physician, J.B., M.D., found the veteran to have poor flexion 
in lateral bending and rotation.  In addition, the June 2003 
VA examiner found the veteran to have slight kyphosis, or a 
slight hunching over of the lumbar spine.  Further, the 
veteran has degenerative changes of the lumbar spine.  
Finally, the Board notes that the veteran has radiation of 
pain to his lower extremities.  The Board finds the veteran's 
symptoms to be moderate with recurring attacks and his low 
back disability warrants a 20 percent evaluation.  An 
evaluation in excess of 20 percent is not warranted because 
the veteran was not found to have severe recurring attacks 
with intermittent relief.  As such, the veteran is shown to 
have only a slight limitation of motion of the lumbar spine 
in flexion and extension, according to the June 2003 VA 
examiner.  In addition, he had normal reflexes and sensation, 
and the strength of all major muscle groups was good.  He 
also denied bowel or bladder incontinence.  Therefore, his 
symptoms are not deemed to be severe and an evaluation in 
excess of 20 percent using 38 C.F.R. § 4.71a, Diagnostic Code 
5293, effective prior to September 28, 2002, is not 
warranted.

The criteria for intervertebral disc syndrome found at 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003) was amended 
September 23, 2002.  Under this amended code, the veteran's 
degenerative joint disease may be rated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, which means bed rest prescribed by a physician and 
treatment by a physician.  There is no medical evidence of 
record that shows the veteran required bed rest prescribed by 
a physician and treatment by a physician due to 
intervertebral disc syndrome.  Hence, consideration of the 
lumbar spine pathology under revised Diagnostic Code 5293 is 
not for application in this case.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).

Using the rating criteria for disabilities of the spine in 
effect prior to September 26, 2003, the veteran's disability 
does not warrant an evaluation in excess of 20 percent.  The 
veteran does not have ankylosis of the spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5286, 5289 (2003).  Further, the 
limitation of motion of the lumbar spine is deemed to be 
slight.  In order for the veteran to receive a rating in 
excess of 20 percent for limitation of motion of the spine, 
the limitation would need to be severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  Further using the rating 
criteria for lumbosacral strain, the veteran was not found to 
have listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, or marked limitation of forward 
bending in standing position.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2003).  Hence, an evaluation in excess of 20 
percent for the veteran's low back disability using the 
rating criteria for the disabilities of the spine, effective 
prior to September 26, 2003, is not warranted.

The rating criteria for disabilities of the spine were 
amended in September 26, 2003.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2004).  Using the amended criteria, the 
veteran's disability would only yield a 10 percent 
evaluation.  As such, the June 2003 VA examiner noted that 
the veteran's range of motion of the lumbar spine in flexion 
was limited to 85 degrees.  The veteran's combined range of 
motion of the lumbar spine was limited to 230 degrees.  As 
the veteran's forward flexion of the lumbar spine is between 
60 and 85 degrees, and his combined range of motion of the 
lumbar spine is between 120 and 235 degrees, the veteran's 
disability warrants a 10 percent evaluation.  The veteran is 
not shown to have range of motion of the lumbar spine in 
flexion limited to 60 degrees or less and is not shown to 
have ankylosis of the lumbar spine; therefore, an evaluation 
in excess of 10 percent is not warranted using the rating 
criteria for disabilities of the spine, effective September 
26, 2003.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2004).

Although the diagnostic code for intervertebral disc syndrome 
changed from 38 C.F.R. § 4.71a, Diagnostic Code 5293 to 
Diagnostic Code 5243 on September 26, 2003, the rating 
criteria for intervertebral disc syndrome, based on 
incapacitating episodes, did not change.  Therefore, an 
evaluation under this code is not for application because the 
veteran was not found to have been prescribed bed rest by a 
physician, as stated above.

In summary, as the rating criteria for intervertebral disc 
syndrome, in effect prior to September 23, 2002, yields a 
higher disability rating for the veteran of 20 percent as 
opposed to the 10 percent rating using the amended criteria 
for disabilities of the spine, the Board finds that a 20 
percent rating for the veteran's low back disability is 
warranted.  The medical evidence of record does not support 
an evaluation in excess of 20 percent for the veteran's low 
back disability using all rating criteria in effect during 
the course of the veteran's appeal.



ORDER

1.  Entitlement to an evaluation in excess of 20 percent for 
the veteran's residuals of traumatic synovitis of the right 
knee is denied.

2.  Entitlement to an evaluation of 20 percent, and no more, 
for the veteran's low back disability is granted, subject to 
the laws and regulations governing the payment of VA 
compensation.



	                        
____________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


